Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to BIOSPECIFICS TECHNOLOGIES CORP. (Exact name of small business issuer as specified in its charter) Delaware 0-19879 11-3054851 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation or organization) Identification No.) 35 Wilbur Street Lynbrook, NY 11563 (Address of principal executive office) 516.593.7000 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[X] State the number of shares outstanding of the issuer's classes of common equity, as of the latest practicable date: Class of Stock OutstandingSeptember 4, 2007 Common Stock ($.001 par value) 5,316,101 Transitional Small Business Disclosure Format (Check one): Yes [] No [X] Table of Contents BIOSPECIFICS
